Citation Nr: 0901418	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for organic brain 
syndrome.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the veteran's claims.

Procedural history

The PTSD claim

In March 1999, the veteran filed a claim of entitlement to 
service connection for PTSD.  His claim was denied by the RO 
in a November 1999 rating decision.  
The veteran did not appeal that decision.  

In July 2001, the veteran filed to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
His claim was reopened and denied in the April 2002 rating 
decision.  The veteran disagreed with that decision and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in September 2003.

The organic brain syndrome claim

In July 2001, the veteran filed a claim of entitlement to 
service connection for organic brain syndrome.  The claim was 
denied in the April 2002 RO rating decision.  The veteran 
disagreed with that decision and filed a timely substantive 
appeal in September 2003.

Personal hearing

In November 2005, the veteran presented sworn testimony 
during a personal hearing in Seattle, Washington, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's VA 
claims folder.  

Issues not in appellate status

In September 2005, the veteran submitted a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability [TDIU].  
The TDIU claim was denied in a December 2005 rating decision.  
To the Board's knowledge, a notice of disagreement [NOD] was 
not filed and the issue is, therefore, not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

In a November 2007 statement, included the following "CUE."  
It is unclear as to what the veteran was referring. 

Any claim of clear and unmistakable error (CUE) must be pled 
with specificity.  See Andre v. West, 14 Vet. App. 7, 10 
(2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
["broad-brush" allegations are insufficient].  This has not 
been done.  In the absence of a clearly stated claim of CUE, 
there is nothing for the RO or the Board to act upon.   
Accordingly, the issue of CUE is not before the Board.  


FINDINGS OF FACT

1.  In November 1999, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not appeal that decision.



2.  The evidence associated with the claims folder subsequent 
to the November 1999 rating decision is neither cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for PTSD.

3.  The veteran's participation in combat is not demonstrated 
by the record.

4.  The veteran's claimed in-service PTSD stressors have not 
been corroborated.

5.  The competent medical evidence of record does not support 
a finding that the veteran is currently diagnosed with 
organic brain syndrome.


CONCLUSIONS OF LAW

1.  The November 1999 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the November 1999 RO decision, new and material 
evidence has been received with respect to the veteran's 
claim of entitlement to service connection for PTSD; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2000).

3.  The evidence of record does not include credible 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service PTSD stressors.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

4.  Organic brain syndrome was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD.  
Implicit in his claim is the contention that new and material 
evidence, which is sufficient to reopen the previously-denied 
claim, has been received.  The veteran also seeks entitlement 
to service connection for organic brain syndrome.

Although the RO reopened the veteran's claim of entitlement 
to service connection for PTSD in the April 2002 rating 
decision, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].  As such, the Board 
will first consider whether new and material evidence has 
been received sufficient to reopen the PTSD claim currently 
on appeal.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the PTSD claim, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claim for benefits 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002).

Therefore, the VCAA duty to notify applies to both issues on 
appeal; the standard of review and duty to assist does not 
apply to the claim of entitlement to service connection for 
PTSD unless it is reopened.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
whether the veteran submitted new and material evidence as to 
the PTSD claim.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letters 
dated September 2001 and February 2005.  The VCAA letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  

With respect to the PTSD claim, the January 2002 letter 
notified the veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
The January 2002 letter indicated new and material evidence 
was required to reopen the claim, and specifically noted 
"[i]n order to be considered "new," the evidence must be 
submitted for the first time and not merely be a repeat of 
facts or information previously considered . . . In order to 
be considered "material," the evidence must refer to the 
specific matter under consideration."  The letter thus 
notified the veteran that evidence sufficient to reopen his 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  

The Board recognizes that the veteran was not advised as to 
why his PTSD claim was previously denied, pursuant to Kent, 
supra.  However, as the veteran's PTSD claim is being 
reopened herein, there is no prejudicial error.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the September 2001, 
January 2002, and February 2005 VCAA letters.  Specifically, 
the letters stated that VA would assist the veteran in 
obtaining records from any Federal agency including the 
military, VA medical centers, and the Social Security 
Administration.  The letters informed the veteran that VA 
would make reasonable efforts to obtain private treatment 
records.  The veteran was also advised in the VCAA letters 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  

The February 2005 VCAA letters emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in original].

Finally, as indicated, the February 2005 VCAA letter 
specifically requested:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In the September 2001 and January 2002 VCAA letters, the RO 
requested that the veteran provide details as to the claimed 
PTSD, specifically as to the veteran's claimed stressor, an 
alleged personal assault at Fort Richardson, Alaska.  
The September 2001 letter included a PTSD questionnaire and 
instructed the veteran complete the questionnaire, providing 
a detailed description of the event or incident, including 
the name of his unit of assignment, and the location of the 
event or incident.  Additionally, subsequent VCAA letters 
repeatedly requested that the veteran submit any and all 
information that could potentially pertain to his claim.  

To the extent that the VCAA notice with respect to the PTSD 
claim was deficient in any way [as was recently asserted by 
the veteran's representative], the Board finds that the 
essential fairness of the adjudication was not affected by 
any notice deficiencies because the veteran had actual 
knowledge of what was necessary to substantiate his PTSD 
claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran offered personal testimony and 
submitted numerous lay statements as evidence of the claimed 
in-service personal assault, thereby demonstrating actual 
knowledge of the evidence required to corroborate a claim of 
entitlement to PTSD as a result of personal assault.  See 
generally Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
[holding that claimant was not prejudiced by RO's failure to 
provide VCAA notice where the claimant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim].  

Moreover, in a VA Form 646 filed in August 2007, the veteran 
indicated that he had no other evidence to submit and wished 
to rest his appeal on the evidence submitted.  Accordingly, a 
remand for additional notice would be unproductive and would 
constitute unnecessary delay in the resolution of the 
veteran's PTSD claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
from the RO dated March 2006 which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The veteran was also advised in the March 2006 VCAA letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's claim 
was readjudicated in the March 2007 SSOC, following the 
issuance of the March 2006 letter.  
See Sanders, supra.

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed disabilities.  
In other words, any lack advisement as to those two elements 
is meaningless, because a disability rating and effective 
date were not assigned.  Because the Board is denying the 
veteran's claims, elements (4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims.  The evidence of record includes 
the veteran's statements, lay statements, and SSA records, as 
well as VA and private treatment records.  

The veteran was not afforded a VA examination to address his 
claimed organic brain syndrome.  The Board is aware of the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease, 
manifested in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to the veteran's organic 
brain syndrome claim is unnecessary in this case, because 
there is no objective and competent evidence of any diagnosis 
of organic brain syndrome.  Under such circumstances, an 
examination is not required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnosis 
of the claimed organic brain syndrome.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2008).  He has retained the services of a 
representative, and he testified at a personal hearing before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008); see also Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2008).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, except as provided below, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his PTSD 
claim prior to that date, namely in July 2001, the earlier 
version of the law remains applicable in this case.  

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a) 
(2000).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).



Factual background

The "old" evidence 

When the veteran's claim of entitlement to service connection 
for PTSD was last finally denied by the RO in November 1999, 
the following pertinent evidence was of record.

A May 1966 service treatment record indicated that the 
veteran was diagnosed with alcoholism.  The May 1966 
physician stated that the veteran had a nine month history of 
alcoholism and "has been absent without leave [AWOL] three 
times."  The veteran's August 1967 separation examination 
did not document any psychological abnormalities.

The veteran's service personnel records demonstrated that he 
indeed was AWOL on three occasions.  He was court martialed 
and was confined in a military stockade for 36 days from July 
1966 to August 1966.  

An October 1989 VA treatment record indicated that the 
veteran was homeless and suffered from alcoholism, with 
possible underlying depression.  

A February 1993 psychological examination which was 
administered for Social Security Administration purposes, 
documented the veteran's report of problems in service.  
Specifically, the examiner noted the veteran's statement that 
he could not stand the pressure of being around other people 
and would therefore go AWOL "for days at a time."  The 
treating physician diagnosed the veteran with alcohol abuse 
and personality disorder, not otherwise specified.

VA treatment records dated January 1999 to May 1999 
documented the veteran's diagnoses of alcohol dependence and 
panic disorder with agoraphobia and a history of depression.  
Notably, a February 1999 VA treatment record indicated that 
the veteran experienced "intrusive thoughts and nightmares 
of beating and abuse as a child" as well as extensive 
traumatic abuse by multiple larger boys and a guard in reform 
school before service.  At that time, the veteran was 
diagnosed with PTSD as a result of childhood and reform 
school abuse.

Also of record was a statement from the veteran to the effect 
that he suffered from PTSD as a result of confinement at Fort 
Richardson, Alaska.  See  his March 1999 claim.

The November 1999 rating decision 

In its November 1999 decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD because 
the evidence presented by the veteran did not demonstrate "a 
firm diagnosis of [PTSD] and a link to active duty along with 
supporting evidence of the occurrence of the claimed 
stressors."

The veteran was notified of the November 1999 rating decision 
in a letter dated December 1999.  He did not appeal.  

The veteran subsequently filed a claim to reopen.  After the 
RO denied the veteran's claim to reopen, this appeal 
followed.  

The evidence which has been added to the record since the 
November 1999 rating decision will be discussed in the 
Board's analysis, immediately below.

Finality/new and material evidence

The November 1999 rating decision which denied the veteran's 
original claim of entitlement to service connection for PTSD 
is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  As explained above, 
the veteran's claim of entitlement to service connection PTSD 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2008); see 
also Barnett, supra.  

The RO's November 1999 denial of the veteran's claim was 
predicated on the lack of verified in-service stressors and 
an absence of medical nexus evidence, elements (2) and (3) of 
38 C.F.R. § 3.304(f).  To warrant reopening the claim, there 
must be new and material evidence as to these elements.  
See 38 U.S.C.A. § 5108 
(West 2002).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted 
evidence [i.e. after November 1999] bears directly and 
substantially upon the specific matters under consideration.  

In support of his claim to reopen, the veteran has offered 
statements and testimony as to his alleged in-service 
stressors.  See, e.g., the veteran's statement dated November 
2001 and the November 2005 Board hearing transcript.  

Specifically, the veteran has provided more specific 
information concerning his alleged in-service physical and 
emotional abuse by military policemen while he was serving 
thirty-six days confinement at Fort Richardson in 1966.  
Pursuant to the Court's decision in Justus, for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  As the veteran's statements as to alleged abuse 
while he was in the stockade are not inherently false or 
incredible, the Board finds these statements to be both new 
and material as they are offered to fulfill element (2) of 38 
C.F.R. § 3.304(f).

The newly provided evidence also includes information 
pertinent to element (3) of 
38 C.F.R. § 3.304(f).  The veteran has submitted medical 
opinions from Dr. J.G.T. dated February 2006 and Dr. G.R. 
dated April 2006.  Both opinions endorse a medical nexus 
between the veteran's currently diagnosed PTSD and his 
alleged in-service stressors.  

Accordingly, the Board concludes that the evidence associated 
with the claims folder subsequent to the November 1999 rating 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for PTSD.  There is new and material evidence as 
to both aspects of the claim which were lacking at the time 
of the last final denial.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  The veteran's claim is therefore reopened 
pursuant to 38 C.F.R. § 3.156(a).

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
veteran's claim on a de novo basis.  See the August 2003 SOC 
as well as SSOCs dated in February 2005, April 2005, March 
2006, and July 2007.  As was indicated in the Introduction, 
the veteran presented testimony at a Board hearing in 
November 2005.  Thus, there is no prejudice to him in the 
Board's consideration of his claim on the merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his PTSD claim attaches at this 
juncture.  The Board must therefore determine whether 
additional development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

In this case, VA has obtained the veteran's service treatment 
records, his personnel records, SSA records, and all 
identified VA and private treatment records.  These records 
have been associated with the veteran's claims file.  In 
addition, as will be discussed in greater detail below, the 
RO attempted to verify the claimed in-service stressors 
through referral to the United States Armed Services Center 
for Unit Records Research (CURR) as well as through the 
United States Army Crime Records Center.  

Further, the veteran has alleged that he suffers from PTSD as 
a result of an in-service personal assault.  The Board has 
considered the provisions of Patton v. West, 12 Vet. App. 272 
(1999).  In that decision, the Court held that special 
consideration must be given to claims for PTSD based on 
assault.  In particular, the Court held that the provisions 
in VA Manual M21-1, Part III, 5.14(c) which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Pursuant to its obligations under the VCAA and Patton, the RO 
attempted to obtain investigation and law enforcement reports 
in order to verify the veteran's alleged in-service 
stressors.  The March 2007 response received by VA was that 
no such records existed.  This appears to be congruent with 
the veteran's hearing testimony.  See the November 2005 
hearing transcript, page 13.  

The Board concludes that all reasonable efforts were made by 
VA to obtain the evidence necessary to substantiate the 
veteran's PTSD claim, under Patton and otherwise, and that 
any further attempts to assist the veteran in developing his 
PTSD claim would result in needless delay, and are thus 
unwarranted.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
[VA's duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the duty to assist provisions of 
the VCAA and the implementing regulations.  

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The veteran essentially contends that he has PTSD as a result 
of his experiences while stationed at Fort Richardson, 
Alaska.  Specifically, the veteran has alleged that he was 
physically assaulted and humiliated by the military police 
during his thirty-six day confinement in the military 
stockade from July 1966 to August 1966.  See the Veteran's 
statement dated November 2001.

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  

Elements (1) and (3) are not in currently in dispute.  
Concerning element (1), current medical diagnosis of PTSD, 
the competent medical evidence of record indicates that the 
veteran is currently diagnosed with PTSD.  See, e.g, VA 
treatment records dated March 2004 and April 2006.  
Therefore, element (1) has been met.  

With respect to element (3), medical nexus, there is medical 
evidence of record that appears to ascribe the veteran's PTSD 
to his reported in-service physical and emotional abuse.  The 
veteran's first PTSD diagnosis in 1999 was made based on 
childhood physical and sexual abuse as well as abuse the 
veteran incurred while in reform school as a teenager.  
However, there are now of record two medical opinions which 
link the veteran's claimed in-service stressors to his PTSD.  
Specifically, in a February 2006 letter, Dr. J.G.T. stated 
that the veteran currently received psychiatric treatment 
"for ongoing severe PTSD caused by trauma that occurred in 
his military service."  Additionally, in an April 2006 
treatment note, Dr. G.R. stated that the veteran has a 
diagnosis of PTSD "as a result of harassment, physical 
abuse, humiliation, and degradation by two guards while he 
was in the brig."  Accordingly, the Board finds that element 
(3) has arguably been established.

With respect to critical element (2), stressors, as discussed 
above either combat status must be established or a non-
combat stressor must be corroborated.  The veteran has not 
claimed combat status, and the evidence of record does not 
support a finding of such.  Accordingly, with no evidence of 
combat status, the veteran's claimed stressor must be 
corroborated.

The veteran has alleged that while in service, he was 
physically and emotionally abused by military policemen while 
he was confined in the military stockade in July/August 1966.  
He further asserts that the harassment from the military 
policemen continued after his release from confinement.  See, 
e.g., the November 2005 Board hearing transcript.  

After having carefully reviewed the record, the Board finds 
no support in the record for the veteran's contentions that 
he was physically assaulted and emotionally abused while in 
service.  It is uncontroverted that the veteran was confined 
to the stockade at Fort Richardson for over a month due to 
repeated AWOLs.  There is, however, no evidence in the record 
that the physical and emotional abuse which has been alleged 
by the veteran was ever reported or that it was otherwise 
reduced to writing.  There are no lay statements or third 
party records whereby the veteran's complaints could be 
verified.  Further, there are no formal records, such as 
police reports or court martial records, of the alleged 
incidents of assault and harassment.  

The veteran testified at the November 2005 Board hearing that 
the military policeman who physically assaulted and harassed 
him was subsequently investigated for the abuse and 
harassment of another soldier.  See the November 2005 Board 
hearing transcript, pg. 13.  However, inquiry through CURR 
and the U.S. Army Crime Records Center by the RO did not 
yield any evidence to corroborate the veteran's allegations.  

The veteran has submitted a lay statement from his ex-spouse, 
S.Y.H., who stated that she visited the veteran while he was 
stationed in Alaska and found him to be nervous, anxious, 
depressed, and abusing alcohol.  The service medical reports 
clearly demonstrate that the veteran abused alcohol while in 
service, prior to his July/August 1966 confinement.  
Crucially, the letter from S.Y.H. did not indicate that the 
veteran disclosed any physical and emotional abuse.  
Accordingly, the lay statement from S.Y.H. is of no probative 
value and does not serve to corroborate the veteran's claimed 
in-service stressors.

As was alluded to in the Board's VCAA discussion, pursuant to 
Patton, the RO obtained the veteran's service records.  A 
review of the veteran's contemporaneous personnel and service 
treatment records does not show any report that he was 
physically assaulted or harassed while in service.  Moreover, 
there is no indication of physical psychic trauma in service; 
the August 1967 separation examination report was absent any 
notation of mental health irregularities.

The veteran has essentially contended that he began to abuse 
alcohol while in service as a result of the alleged physical 
and emotional abuse he suffered while in the stockade.  
However, a May 1966 service treatment record documented the 
veteran's history of alcoholism, before his landing in the 
stockade in July 1966. 

As was discussed above, the Board must look at "[b]ehavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."
In fact, service personnel records demonstrate that the 
veteran's military performance dramatically improved after 
his release from confinement in August 1967.  The veteran 
was, in fact, promoted in December 1967, only four months 
after his release from confinement, and was again promoted in 
May 1967.  Moreover, the veteran testified that he did not 
abuse alcohol after his release from confinement.  See the 
November 2005 Board hearing transcript, pg. 9.  This is 
corroborated by the fact that the veteran's service treatment 
records are pertinently absent for any indication of 
continued alcohol abuse following his release from 
confinement.

Therefore, the veteran's contention that he began to abuse 
alcohol in order to deal with the traumatic in-service 
personal assault and harassment is contradicted by the 
evidence of record.  Not only does the evidence demonstrate 
that the veteran abused alcohol prior to his confinement [see  
the  May 1966 service treatment record], but the evidence 
clearly shows the veteran's military performance markedly 
improved after his confinement in the stockade.  

Further, the evidence of record demonstrates that the veteran 
sought treatment for alcoholism and other psychiatric 
problems in 1989, over twenty years after leaving service; at 
that time he failed to mention any alleged assault or 
harassment in service.  In fact, evaluation and treatment 
records dated February 1993 through June 1999 show that the 
veteran repeatedly identified childhood physical and sexual 
abuse as his psychiatric stressors.  See, e.g., VA treatment 
record dated February 1999.  

Crucially, medical treatment records do not show that the 
veteran mentioned the alleged in-service assault and 
harassment until December 2000, after his initial claim of 
entitlement to service connection for PTSD.  Cf. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  The Board finds it 
to be particularly significant that the veteran claimed that 
he was assaulted and harassed in service only after he 
initiated his claim for VA monetary benefits.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].

The Board finds that the negative service personnel and 
treatment records
do not serve to corroborate the veteran's account of assault 
and harassment while in the stockade at Fort Richardson.   
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].  

Moreover, to the extent that the medical opinions of Dr. 
J.G.T. and Dr. G.R. rely on and include the veteran's self-
report of in-service assault and harassment, those references 
are no different from the veteran's own contentions and do 
not serve as corroboration of the alleged in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].

Boiled down to its essence, all of the evidence concerning 
the alleged in-service personal assaults and harassment 
emanates from the veteran himself.   Element (2) of 38 C.F.R. 
§ 3.304(f), credible supporting evidence that a claimed in-
service stressor actually occurred, has therefore not been 
met.  The veteran's service-connection claim for PTSD fails 
on that basis.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for organic brain 
syndrome.

Relevant law and regulations

Service connection

The law and regulations generally pertaining to service 
connection have been set out above.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).




	(CONTINUED ON NEXT PAGE)




Analysis

Initial comment

Although the veteran's medical history indicates that he is 
diagnosed as having  seizure disorder [related to alcohol 
withdrawal], the veteran has repeatedly asserted his specific 
entitlement to service connection for organic brain syndrome 
only.  
See the veteran's July 2001 claim; the March 2003 notice of 
disagreement; and the September 2003 substantive appeal [VA 
Form 9].  

Accordingly, the matter of service connection for a seizure 
disorder has not been raised by the veteran and therefore is 
not on appeal.

Discussion

The veteran contends that he suffers from organic brain 
syndrome as a result of a jeep accident in service.  See, 
e.g., the November 2005 Board hearing transcript, 
pg. 17.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the competent medical 
evidence of record is absent any indication of a diagnosis of 
organic brain syndrome.  VA treatment records are pertinently 
negative of any such diagnosis, and the veteran has not 
offered any other medical evidence to demonstrate a organic 
brain syndrome.  

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Accordingly, a review of the evidence presented indicates no 
competent medical diagnosis of organic brain syndrome.  The 
claim relies on the veteran's own self-diagnosis.  It is, 
however, now well-established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-495 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the veteran's 
statements, offered in support of his claim, are not 
competent medical evidence and do not serve to establish a 
current diagnosis of organic brain syndrome.

The veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of 
organic brain syndrome.  He has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

The Board observes that medical records dated in February 
1993 and March 1993 somewhat vaguely suggested a diagnosis of 
organic mental disorder or "some degree of organic central 
nervous system impairment."  However, no diagnosis of a 
chronic organic brain syndrome is demonstrated in the 
veteran's subsequent medical history.  The Board recognizes 
the Court's decision in McClain v. Nicholson, 21 Vet. App. 
319 (2007) [holding that the presence of a chronic disability 
at any time during the claim process can justify a grant of 
service connection where the record otherwise supports it, 
even where the most recent diagnosis is negative].   However, 
in this case there is no current diagnosis of organic brain 
syndrome, and the claimed disability has not been noted at 
any time during the pendency of this claim, which dated to 
July 2001.  

Because the competent medical evidence of record does not 
substantiate a diagnosis of organic brain syndrome, the first 
Hickson element is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for organic brain syndrome.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for organic brain syndrome 
is denied.





____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


